UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7528


DANIEL H. KING,

                  Plaintiff - Appellant,

          v.

ERIC H. HOLDER, JR., Attorney General; CHARLES E. SAMUELS,
JR.; CHARLES RATLEDGE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-ct-03062-FL)


Submitted:   February 25, 2015              Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel H. King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel   H.   King   appeals   the   district   court’s   order

dismissing under 28 U.S.C. § 1915(e)(2)(B) (2012) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         King v. Holder, No.

5:14-ct-03062-FL (E.D.N.C. Oct. 7, 2014).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   2